Carley, Judge.
Appellant was convicted of one count of armed robbery and one count of motor vehicle theft. He appeals from the judgment of conviction and sentence entered on the guilty verdicts.
Appellant’s appointed counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493) (1967). As envisioned by Anders, appellant’s attorney has filed a brief raising points of law which arguably could support the appeal. In addition, appellant has filed a pro se brief. As required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined *475the record and transcript to determine independently if any errors of law occurred. We find no merits in the points raised in the briefs and our independent examination discloses no errors requiring reversal. Accordingly, the motion to withdraw is granted. After a review of the entire record, we find that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528) (1980).
Decided September 13, 1982.
John W. Davis, for appellant.
Glenn Thomas, Jr., District Attorney, for appellee.

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.